Citation Nr: 0910322	
Decision Date: 03/19/09    Archive Date: 03/26/09

DOCKET NO.  08-32 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral 
sensorineural hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1969 to December 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2007 Regional Office (RO) 
in Louisville, Kentucky rating decision, which denied the 
claims on appeal.


FINDINGS OF FACT

1.  There is an approximate balance of positive and negative 
evidence as to whether the Veteran's current bilateral 
sensorineural hearing loss is related to his military 
service.

2.  There is an approximate balance of positive and negative 
evidence as to whether the Veteran's current tinnitus is 
related to his military service.


CONCLUSIONS OF LAW

1.  Resolving doubt in favor of the Veteran, his bilateral 
sensorineural hearing loss was incurred during his military 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2008).

2.  Resolving doubt in favor of the Veteran, his tinnitus was 
incurred during his military service.  38 U.S.C.A. §§ 1101, 
1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.303, 3.304 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist veterans 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008).  In light of the favorable decision herein as to both 
issues on appeal, the Board finds that any deficiencies in 
notice were not prejudicial to the Veteran.  

Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2008).  That 
an injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2008).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d) (2008). 

For veterans who have served 90 days or more of active 
service during a war period or after December 31, 1946, 
certain chronic disabilities, including hearing loss, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.307, 3.309 (2008).  In the instant case, there is 
no presumed service connection because hearing loss was not 
medically diagnosed within one year of discharge; indeed, it 
was not diagnosed until many years after service.  Service 
connection, furthermore, may be granted when a chronic 
disease or disability is not present in service, but there is 
evidence of continuity of symptomatology after service.  See 
38 C.F.R. §3.303(b).  

In the absence of presumption, to establish direct service 
connection for a disorder there must be: (1) medical evidence 
of the current disability; (2) medical, or in certain 
circumstances, lay evidence of the in-service incurrence of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Gutierrez v. Principi 19 Vet. App. 
1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 
(1999)). 

With respect to claims for service connection for hearing 
loss, the United States Court of Appeals for Veterans Claims 
(Court) has held that the threshold for normal hearing is 
from 0 to 20 decibels, and that higher threshold levels 
indicate some degree of hearing loss.  Hensley v. Brown, 5 
Vet. App. 155, 157 (1993).  The Court further opined that 38 
C.F.R. § 3.385 (2008), discussed below, then operates to 
establish when a hearing loss disability can be service 
connected.  Id at 159.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2008).

The Veteran alleges that he has bilateral sensorineural 
hearing loss and tinnitus as the result of his active duty 
service.  Specifically, the Veteran asserts that his job 
postings, either operating (or loading) a 5 inch, 50 caliber 
gun mount in a partially enclosed area and standing watch his 
ship's engine room, caused his current bilateral hearing loss 
and tinnitus.  In both job duties, the Veteran claims to have 
had no ear protection.

The Veteran's DD 214 and other personnel records do not 
clearly list his specific duty stations, but do note the 
Veteran's service in Vietnam aboard the U.S.S. Tolovana for 
approximately seventeen (17) months.  Thus, the Veteran's 
report of significant noise exposure based on close proximity 
to large artillery and ship engines is not inconsistent with 
the Veteran's service records.

The Board also accepts, based on the evidence proffered, that 
the Veteran has a current disability of both bilateral 
hearing loss and tinnitus.  The VA's audiological exam of the 
Veteran in August 2008 diagnosed the Veteran with tinnitus 
and moderate to moderate-severe, sloping to severe, 
sensorineural hearing loss for the right ear and profound 
sensorineural hearing loss for the left ear.  Furthermore, 
the audiological results met the requirements of 38 C.F.R. 
§ 3.385 for establishing a current hearing loss disability.  

As to whether the current hearing loss and tinnitus 
disabilities are related to noise exposure in service, the 
Board notes that there are conflicting medical opinions of 
record.  First, the VA audiologist who conducted the August 
2008 evaluation refused to speculate as to whether the 
Veteran's current bilateral hearing loss and tinnitus were 
based on noise exposure during military service.  The 
examination noted the Veteran's report that he was employed 
in a wood working shop with minimal noise exposure for two 
(2) years prior to service.  Following service, the Veteran 
reported working for eight (8) years with International 
Harvester, with ear protection, and as a truck driver for 
twenty-two (22) years.  The Veteran also stated that he had 
hunted and used power tools, including chain saws, without 
ear protection.  The VA examiner was unable to reach a 
conclusion because she claimed the Veteran's induction and 
separation examinations included only whispered voice tests 
and, as these did not test high frequency hearing, she could 
not determine whether the Veteran had hearing loss pre-
existing service.  Furthermore, the examiner noted that the 
Veteran reported hearing loss and tinnitus onset many years 
after service.  For these reasons, the VA examiner refused to 
speculate regarding whether the Veteran's current bilateral 
hearing loss and tinnitus were related to his military 
service.

In support of his claim, by contrast, the Veteran provided 
two notes from a treating VA physician's assistant.  The 
first note, dated in September 2007, concluded based on the 
Veteran's reported service duties that exposed him to loud 
noises, "It is my opinion that patients [sic] job in the 
military could have caused the hearing loss he now suffers."  
The second letter, dated in January 2008, concluded, based on 
the Veteran's medical history, that he "has not suffered any 
diseases severe enough to have caused the hearing loss and 
tinnitus, it is my opinion as his treating physician [sic] 
that this condition is likely as not a direct result of 
acoustic trauma suffered from [military service.]"  

Contrary to the VA examiner's notation indicating that the 
Veteran's reported that onset of hearing loss and tinnitus 
did not occur until many years after service, the Veteran 
indicated in his VA Form 9 that there had been a 
misunderstanding between himself and the VA examiner.  The 
Veteran explained that he had, in fact, had hearing problems 
"ever since I was in the U.S. Navy."  As the Veteran is 
competent to discuss observed physical symptoms, such as 
hearing loss and tinnitus, the Board finds his clarification 
and statement credible and probative despite the lack of 
contemporaneous supporting evidence.  See Layno v. Brown, 
6 Vet. App. 465 (1994); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).

In light of the Veteran's credible lay statement regarding 
continuous tinnitus and hearing problems since service, as 
well as the conflicting medical opinions discussed above, the 
Board concludes that the evidence is at least in relative 
equipoise as to whether his current tinnitus and bilateral 
hearing loss had their onset in service, and are directly 
related to noise exposure therein.  When the totality of the 
evidence supports the Veteran's claims or is in relative 
equipoise, the Veteran prevails on his claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, having resolved 
reasonable doubt in favor of the Veteran, the Board concludes 
service connection is warranted for bilateral sensorineural 
hearing loss and tinnitus.




ORDER

Entitlement to service connection for bilateral sensorineural 
hearing loss is granted

Entitlement to service connection for tinnitus is granted.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


